Case 3:16-cv-02435-BRM-DEA Document 300 Filed 03/19/20 Page 1 of 4 PagelD: 4372

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,
V. ; Civil Action No.: 3:16-cv-2435-BRM-DEA
PRAXAIR, INC., et al.,

Defendants.

 

THIS MATTER comes before the Discovery Master following my November 5, 2019 Order
that required Third-Party Defendant University Medical Center of Princeton at Plainsboro
(“UMCPP”) to submit certain documents for my in camera review. Said order resulted from an
application by Defendants and Third-Party Plaintiffs Praxair, Inc., Praxair Distribution, Inc. (PDI)
and Praxair Distribution Mid-Atlantic, LLC (PDMA) (collectively, “Praxair”) challenging documents
that UMCPP withheld from discovery pursuant to the Patient Safety Act, N.J.S.A. 26:2H-12.23 to
26:2H-12.25c (“PSA”). UMCPP appealed my decision, which was affirmed on January 15, 2020

by United States Magistrate Judge Douglas E. Arpert.

On January 27, 2020, | was advised by counsel for UMCPP that it withdrew the PSA privilege
designation as to certain of the documents at issue, and was providing Praxair with a
supplemental production and revised privilege log. The documents remaining in dispute were
submitted for my review. On February 3, 2020, counsel for Praxair submitted a letter
memorandum raising additional arguments that the PSA does not apply to this case, to which

UMCPP’s counsel replied on February 6, 2020.

Having reviewed the submissions of counsel and over 2,000 pages of disputed documents,

| find as follows:

I. Privileged Documents.

 
Case 3:16-cv-02435-BRM-DEA Document 300 Filed 03/19/20 Page 2 of 4 PagelD: 4373

| find the following documents properly fall within the scope of the PSA as part of UMCPP’s
process of self-critical analysis that followed the April 10, 2014 incident that resulted in the
injuries sustained by plaintiff Agnes Lawson (or alternatively in some instances are duplicative of

the limited documents to be disclosed). Accordingly, UMCPP need not produce them.

Bates #s: UMCPP 04160; 04230-04307; 04308-04384; 04386-04392; 04393; 04400; 04409;
04454; 04460; 04484-85; 04486-04587; 04588-04593; 04594-04597; 04598-04602; 05637-39;
05640-05643; 05767-05769; 05770-773; 05774-05783; 05797-05811; 05876; 05877; 05882-83;
05889-90; 05892-93; 05894-05909; 05911-16; 05917-05922; 05923-28; 05929-05937; 05938-39;
06008-06011; 06012-06021; 06022; 06058; 06059; 06095-98; 06134-06143; 06144-06237;
06241; 06242-06321; 06324; 06353; 06470; 06754; 06325; 06792-93; 06805-06; 06898; 06899;
06901; 06905; 06959-06962; 06968-69; 07019-07025; 07032-34; 07035; 07040-45; 07046;
07048; 07049; 07050; 07051; 07069-07071; 07072-73; 07074-75; 07141-48; 07149-50; 07158-
07165; 07169; 07170; 07183; 07184; 07185; 07186; 07227 — 07240; 07242-07257; 07258; 07259;
07260 - 07277; 07281; 07283; 07284-85; 07286; 07287-89; 07302-04; 07305-07; 07403-07411;
07413-07426; 07427-29; 07459-07461; 07463-68; 07469 — 07481; 07482-07515; 07516-17;
07520-23; 07526-28; 07529-07535; 07541-07550; 07551-58; 07564-67; 07568-70; 07572-73;
07598-07602; 07603; 07604; 07626; 07631; 07633-34; 07666-07682; 07683-86; 07687-07703;
07704-07721; 07722-26; 07727-07731; 07793-94; 07795; 07796-07802; 07803-06; 07807-09;
07810-13; 07814-07831; 08058-08063; 08064-08072; 08074-78; 08084; 08085-87; 08088-89;
08109; 08110-18; 08119-08128; 08129-08134; 08135-08137; 08138-08153; 08157-08168;
08171-72; 08173-08182; 08183-08199; 08200-02; 08205-06; 08207-08; 08209-212; 08218-
08220; 08221-22; 08223-26; 08227-08233; 08234-08240; 08242; 08243-45; 07879; 07880;
07883; 07885-889; 07890-91; 07893; 07900-04; 08246-8249; 08254-58; 08260-61; 08262-66;
08627-70; 08271-72; 08273-78; 08279-08283; 08284-86; 08329; 08330-31; 08335-39; 08340-45;
08350-52; 08353-57; 07905-09; 07910-07921; 07922-07933; 07934-07945; 07946-07960;
09913-09925; 09926-09932; 09933-09942; 09943-09944; 09945-46; 09961-62; 09963-09973;
09974-09984; 09985-09999; 10000-10; 10011-21; 10022-32; 10033-38; 07961-65; 08027-29;
08030-31; 08032-08037; 08038-08052; 08054; 08055; 08056; 08057; 09742; 09747; 09750;
09876-79; 09893-09905; 09906-07; 09912; 10039-40; 10041-10054; 10055-10066; 10067-10069;
Case 3:16-cv-02435-BRM-DEA Document 300 Filed 03/19/20 Page 3 of 4 PagelD: 4374

10070-72; 10073-76; 10077-10080; 10081-85; 10087-89; 10304; 10311-341; 10089-10103;
10104-10112; 10113-10121; 10122-29; 10130-37; 10138-10141; 10142-44; 10145-10151; 10152-
10158; 10159-10167; 10168-10175; 10176-10184; 10185-10187; 10188-10891; 10393; 11188;
11211-16; 11217-11290; 11291-11300; 11301-06; 11307-11310; 11311-13; 11314-17.

Total Pages Determined To Be Privileged = 2,009
ll. Documents to be Produced.

| find the following documents fall outside the PSA privilege because they contain
information that would otherwise be discoverable or admissible, and/or information that is
purely factual in nature as opposed to analytical or deliberative. See Brugaletta v. Garcia, 234
N.J. 225, 244 (2018); see also Christy v. Salem, 366 N.J. Super. 535, 543-45 (App. Div. 2004).

 

Accordingly, UMCPP is directed to produce them.

Bates #s: UMCPP 04139-04144; 04410-04414; 04464-66; 05860-63; 05864-67; 05872-75;
06964-67; 07894; 08332-33.

Total Pages To Be Produced = 33

| recognize that UMCPP may wish to challenge my privilege ruling by appealing to Judge
Arpert prior to producing these documents. For that reason, | will stay the production of these
documents for a period of ten days. If a timely appeal is taken, the stay will continue in effect

pending Judge Arpert’s ruling.
Il. Allocation of Cost of Review.

Judge Arpert’s January 15, 2020 Order directed that | allocate the cost attendant to my in
camera review in proportion to the percentage of materials deemed improperly withheld.
Specifically, “[t]he relevant percentage is to be page-based; i.e., the total number of pages
comprising the documents deemed improperly withheld as compared to the total number of

pages reviewed.”

| reviewed and cataloged 2042 pages of documents and ordered 33 pages, or approximately

2%, to be produced. Total time spent reviewing these documents was 18 hours, with another
Case 3:16-cv-02435-BRM-DEA Document 300 Filed 03/19/20 Page 4 of 4 PagelD: 4375

1.2 hours devoted to authoring this decision, at my billing rate of $625.00 per hour.
Consequently, the cost of the review is $12,000.00, allocated $240.00 to UMCPP and $11,760.00

to Praxair.
Accordingly, for the reasons set forth above,
IT IS on this 19** day of March, 2020

ORDERED that UMCPP produce to Praxair those documents identified as Bates #s: UMCPP
04139-04144; 04410-04414; 04464-66; 05860-63; 05864-67; 05872-75; 06964-67; 07894; 08332-

33; and it is further

ORDERED that production of those documents is stayed for a period of ten days. If a timely
appeal is taken by UMCPP to the Magistrate within that time, the stay shall continue in effect

pending a ruling on the appeal; and it is further
ORDERED that UMCPP shall pay the Discovery Master’s costs of $240.00; and it is further
ORDERED that Praxair shall pay the Discovery Master’s costs of $11,760.00.

——

 

Harry G. Carroll, J.A.D. (Ret.), Discovery Master
